DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 1/28/2022 and interview dated 2/9/2022.
3.	Applicant's remarks, filed on 1/28/2022, with respect to the art rejection of the claims have been fully considered and they are persuasive.
Terminal Disclaimer
4.	The terminal disclaimer has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
5.1.	Claims 1-6, 8-13, 15-19 and 21-23 are allowed.
5.2.    
 a). US Patent Application No. 20040210653 to Kanoor et al discloses a method and system for patch management. The method and system automatically determines a set of patches applicable to a target device and initiates transfer, if necessary, to the target device and records which patches if any, have been transferred to the target device. The method and system also automatically distributes patches to a target device based on policy, state and management data. The method and system allow patches to be automatically acquired and managed for patch gap, patch vulnerability and patch security compliance.




5.3. 	The following is an examiner's statement of reasons for allowance: thecombination of Bhogal et al Jinpeng et al. Weishu et al., whether alone or in combination with the other prior arts of record fail to teach or render obvious "… deploy respective ones of a plurality of standard detection algorithms and content (SDACs) to respective ones of a first endpoint and a second endpoint; deploy a first set of enhanced detection algorithms and content (EDACs) to the first endpoint, the first set of the EDACs to cause the first endpoint to: generate behavioral data associated with the first endpoint; extract a first profile corresponding to the behavioral data; and identify an exploit attack based on a comparison of the first profile to a second profile, the second profile corresponding to a characteristic of a known exploit attack; deploy a second set 
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 8 and 15 recite similar subject matter. Consequently, independent claims 8 and 15 are also allowable over the prior arts of record.
Claims 2-6, 9-13, 16-19 and 21-23 are directly or indirectly dependent upon claims 1, 8 and 15 therefore, they are also allowable over the prior arts of record.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497